Opinion by
Mb. Justice McCollum,
William Hillman, the appellant in this case, is under sentence *557of death for the murder of Bertha Spiegel, a girl under fifteen years of age, and for whom he appeared to have formed an attachment evidenced by his frequent visits to her at the home of her grandparents with whom she lived. It was a most atrocious murder with which he was charged and of which he was convicted. That it was committed by him is undisputed, and that he made preparation for it was shown by his purchase, a few days before the murder, of the revolver and cartridges he used in the perpetration of it. We need not describe in this opinion the shocking details of his crime, as the brutality, as well as the commission of it, is unquestioned. All that we have to consider on this appeal is whether the instructions of the court to the jury were adequate and free from error. The first assignment of error relates to the answer of the court to defendant’s first point. The point and answer are as follows: “If the jury believe that the defendant at the time of the killing of Bertha Spiegel was so disordered mentally as, while intellectually comprehending right and wrong, and knowing the killing of her to be forbidden and punished by law, to be unable to adjust his conduct to the law and avoid that forbidden thing, he is not responsible, at least to answer for the higher grade of murder.” The answer of the court to the point was: “ If the mental condition of the defendant was such that he could not consciously form the purpose to kill and deliberately execute that purpose he is not guilty of murder in the first degree.” We do not discover in the answer to the point anything prejudicial to the defendant, nor do we think that an unqualified refusal of the point could be properly characterized as error. The evidence in the case certainly furnished no warrant for an unqualified affirmance of it. The cases cited as authority for the point do not sustain it. This clearly appears in the opinions in them. In Commonwealth v. Mosler, 4 Pa. 267, Chief Justice Gibson, in speaking of moral or homicidal mania, said: “ The frequency of this constitutional malady is fortunately small, and it is better to confine it within the strictest limits. If jurors were to allow it as a general motive, operating in cases of this character, its recognition would destroy social order as well as personal safety. To establish it as a justification in any particular case, it is necessary either to show by clear proof its contemporaneous existence, evidenced by present circumstances, or the existence *558of an habitual tendency developed in previous cases, becoming in itself a second nature.” In Coyle v. Commonwealth, 100 Pa. 578, this Court in speaking of the defense of homicidal mania, said: “ The validity of such a defense is admitted, but the existence of such a form of mania must not be assumed without satisfactory proof. Care must be taken not to confound it with acts of reckless frenzy. When interposed as a defense to a commission of a high crime, its existence should be clearly manifest.”
These excerpts from the opinions in the cases cited are referred to as showing the kind of proof required to establish the existence of homicidal mania, and the consequences of its recognition in the absence of such proof. In the case at bar no such proof was made, and no suggestion of homicidal mania appears except in the defendant’s first point and the argument on appeal.
The only defense interposed in the case was that of insanity, and the principal evidence relied on to establish it was that of the defendant’s mother and sister, his two brothers and his uncle, to the effect that he was subject to epileptic fits, the first of which was in June, 1897, the next on the 25th of November following, and that after that time he had them more frequently. These witnesses also testified that the fits to which he was subject had an effect upon his mind, and that they regarded him as insane. To their testimony on this subject may be added that of Dr. Chessrown, the jail physician, and that of Dr. Diller, both of whom testified that in their opinion he was insane. Neither of the doctors, however, had any knowledge of his condition before the murder. In answer to this testimony there was that of the neighbors who testified that they were well acquainted with the defendant and never saw anything in his conduct suggestive of insanity.
The second, third, fourth, fifth, sixth and seventh assignments of error relate to the charge of the court; all of them except the seventh are based on excerpts from it. A careful examination of the charge has satisfied us that there is no ground for reversal in it. The instructions are adequate and impartial and there is no just cause for criticism of them. All the assignments are overruled.
The judgment is affirmed and it is ordered that the record be remitted to the court below for execution.